Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 10/15/2021, where Applicant amended the claims. Claims 1-20 remain pending.
Response to Arguments
Applicant's arguments filed 10/15/21 have been fully considered and are persuasive.  Therefore, the previous 112 and 103 rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Lucidame in view of Bagarolo in view of D’Souza.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “retrieve configuration data associated with the system…”; line 14 recites “receive configuration data associated with the identifier; and line 15 recites “transmit the configuration data”. However, it is unclear which of the two different configuration data (mentioned in lines 10 and 14) is transmitted in line 15. Accordingly the claims appear to be incomplete for omitting essential structural/ cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Dependent claims 2-8 inherit the deficiency of claim 1 and are thus rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-11,13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lucidarme (US Patent 8200967) in view of Bagarolo et al (US Publication 20190340059) in further view of D’Souza et al (US Publication 20120246590).
In reference to claim 1, Lucidarme teaches a wirelessly configurable and networked system, the system comprising: 

receive an identifier from a child device, wherein the identifier is unique to the child device, (see at least column 3 lines 9-10 & 57-60, which teaches the server receiving the unique Device ID)
receive configuration data associated with the identifier, (see at least column 3 lines 37-41, which teaches the server searching/receiving the configuration parameters) and 
transmit the configuration data in response to receiving the identifier, wherein the child device is configured to operate based on at least the configuration data (see at least column 3 line 61 – column 4 line 3, which teaches the server transmitting the configuration parameters to the node, and the node then operates based on the configuration).
	Lucidarme fails to explicitly teach receive commissioning data, wherein the commissioning data is associated with the system, and retrieve configuration data associated with the system using the commissioning data. However, Bagarolo teaches service deployment and configuration for a system application (see Bagarolo, at least paragraph 1); and further teaches receiving fault data associated with the deployed service (see Bagarolo, at least paragraph 34) – and which is equivalent to the commissioning data; and also teaches retrieving configuration data associated with the service based on the received fault data (see Bagarolo, at least paragraph 36). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Lucidarme based on the teachings of  for the purpose of ensuring the proper operation of a service/system and avoiding service/system faults.
Lucidarme fails to explicitly teach a system for building automation, and receive commissioning data via RF. However, D’Souza teaches a building/HVAC automation system (see D’Souza, at least paragraph 2) and further teaches receiving commissioning/configuration data via RF (see D’Souza, at least paragraph 27 lines 3-17). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Lucidarme based on the teachings of D’Souza for the purpose of managing building/HVAC equipment and devices in an automated and centralized fashion thus improving management abilities.
In reference to claim 2, this is taught by Lucidarme, see at least column 3 line 61 – column 4 line 3, which teaches the server transmitting the configuration parameters to the node, and the node then operates based on the configuration.
In reference to claim 3, this is taught by Lucidarme, see at least column 3 line 61 – column 4 line 3, which teaches the server transmitting the configuration parameters to the node, and the node is thus controlled based on the configuration.
In reference to claim 5, this is taught by Lucidarme, see at least column 1 lines 8-10.
In reference to claim 6, this is taught by D’Souza, see at least paragraphs 2,27.
In reference to claim 7, this is taught by Lucidarme, see at least column 3 lines 18-23.
In reference to claim 8, this is taught by D’Souza, see at least paragraphs 2,27, which teaches the controller is a child device to the configuration tool 30.
Claims 9-11,13-15 are slight variations of the rejected claims 1-3,5-8 above, and are therefore rejected based on the same rationale. It is noted that based on the broadest reasonable .

Claims 4,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucidarme (US Patent 8200967) in view of Bagarolo et al (US Publication 20190340059) in further view of D’Souza et al (US Publication 20120246590) in further view of Zimmermann et al (US Publication 20110093424).
In reference to claim 4, Lucidarme fails to explicitly teach commissioning data is Building Information Management file. However, Zimmermann teaches building management utilizing BIM files for the purpose of facilitating the monitoring and troubleshooting of building HVAC systems (see Zimmermann, at least paragraphs 4,24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Lucidarmea based on the teachings of Zimmermann for the purpose of managing building/HVAC equipment and devices in an automated and centralized fashion thus improving management abilities.
Claim 12 rejected based upon the same rationale.

Claims 16,18,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucidarme (US Patent 8200967) in view of D’Souza et al (US Publication 20120246590).
In reference to claim 16, Lucidarme teaches a wirelessly configurable and networked system for building automation, the system comprising: 

receive network-configuration data (see at least column 3 lines 9-10 & 57-60, which teaches the server receiving the unique Device ID)
establish a network connection to a parent device, and receive a control application over the network connection from the parent device, wherein the control application is associated with the system and wherein the system is configured to operate based on at least the control application (see at least column 3 lines 37-41, which teaches the server searching/receiving the configuration parameters, and at least column 3 line 61 – column 4 line 3, which teaches the server transmitting the configuration parameters to the node over an established network connection, and the node then operates based on the configuration).
Lucidarme fails to explicitly teach a system for building automation, receive network-configuration data via the RF circuit, and establish a network connection to a parent device using the network-configuration data. However, D’Souza teaches a building/HVAC automation system (see D’Souza, at least paragraph 2) and further teaches receiving commissioning/configuration data via RF (see D’Souza, at least paragraph 27 lines 3-17). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Lucidarme based on the teachings of D’Souza for the purpose of managing building/HVAC equipment and devices in an automated and centralized fashion thus improving management abilities.


In reference to claim 18, this is taught by D’Souza, see at least paragraph 27 lines 3-17.
In reference to claim 19, this is taught by D’Souza, see at least paragraph 2.
In reference to claim 20, this is taught by Lucidarme, see at least column 3 lines 42-48.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucidarme (US Patent 8200967) in view of D’Souza et al (US Publication 20120246590) in further view of Zimmermann et al (US Publication 20110093424).
In reference to claim 17, Lucidarme fails to explicitly teach commissioning data is Building Information Management file. However, Zimmermann teaches building management utilizing BIM files for the purpose of facilitating the monitoring and troubleshooting of building HVAC systems (see Zimmermann, at least paragraphs 4,24). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Lucidarme based on the teachings of Zimmermann for the purpose of managing building/HVAC equipment and devices in an automated and centralized fashion thus improving management abilities.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


November 10, 2021